DETAILED ACTION
Examiner’s Comment
Examiner notes that, upon further review of the claims and prior art, that new grounds of rejection have been identified for claims 29, 30, 39 and 40, as detailed below.  These claims were identified as containing allowable subject matter in the previous non-final Office Action mailed on August 27, 2021.  The present Office Action is being mailed out in order to correct the record.  This action is, accordingly, made NON-FINAL, and should be considered in its totality in Applicant’s formal response.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, D, F, K and Q in the reply filed on August 13, 2021 is acknowledged. Claims 24, 25, 34 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
The preliminary amendments filed on May 17, 2019 have been considered and an action on the merits follows.  As directed by the amendment, claims 1-20 are canceled and claims 21-40 were added. Accordingly, in view of the election above, claims 21-40 are pending in this application, with an action on the merits to follow regarding claims 21-23, 26-33 and 36-40, wherein claims 24, 25, 34 and 35 are withdrawn from further consideration.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains language that may be implied (i.e. the first sentence recites “[a]rticles of footwear having an upper and a sole structure are described, as well as methods of making the articles”).  Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 26-33 and 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,327,515. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the cited patent discloses claimed subject matter that essentially encompasses the subject matter of the pending claims of the present application.  Examiner notes that the cited patent’s subject matter contains alternative terminology that is equivalent to the terminology used in the present claims.  For example, the cited patent refers to: “an anchoring element” vs. “an anchor”; “an adjusting element” vs. “an adjuster”; “a first tensile strand” vs. “a first cable”; “a spool portion” vs. “a spool”.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 (and claims 32, 33 and 36-40 at least due to dependency from independent claim 31) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a first end attached to the upper”.  It is unclear as to what structure “a first end” belongs.  Correction is required. For purposes of examination, the “first end” is being interpreted as being a first end of the first cable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 26-33 and 36-40 (claims 31-33 and 36-40 as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Maravetz et al. (hereinafter “Maravetz”) (USPN 6,267,390) in view of Lowe (USPN 6,655,050).
Regarding independent claim 21, Maravetz discloses an article of footwear (snowboard boot #28 (Fig. 2)) comprising: an upper (see unlabeled upper in Fig. 2); a first anchor secured to the upper (pair of anchors #40 (Col. 4, Lines 9-10 of Maravetz recites “pair of anchors”); a first anchor of the pair is shown in Fig. 2, while a second portion opposing the upper and an outward-facing portion disposed on an opposite side of the padding element than the inward-facing portion (Fig. 2 illustrates strap body #22 to have an outward-facing portion and an inward-facing portion disposed on an opposite side than the inward-facing portion; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); an adjuster opposing the outward-facing portion of the padding element (closure device #26 is an adjuster; the closure device has an inward-facing side that is directed towards the outward-facing portion of the strap body #22); and a first cable (tightening element #24) extending between the adjuster and the first anchor (Fig. 2), the adjuster operable to selectively shorten an effective length of the first cable to compress the padding element between the adjuster and the upper (closure device #26 has a spool around which the tightening element #24 (i.e. first cable) is wound to take up slack (Col. 4, Lines 36-38 of Maravetz); when slack is taken up via the winding, the effective length of the tightening element #24 is shortened to compress the strap body #22 between the closure device #26 (i.e. adjuster) and the footwear upper; the tightening of the tightening element #24 is capable of causing the padding element to compress between the closure device and the shoe upper).  Maravetz teaches that the strap body (i.e. padding element) can be formed from a variety of materials, including flexible materials (Col. 5, Lines 57-59 of Maravetz), but is silent to specifying that the materials can include a fluid-filled chamber.

Maravetz and Lowe teach analogous inventions in the field of padded snowboard boots.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have substituted the strap body #22 with an inflatable bladder, such as the type taught by Lowe, in order to provide a more-controllable cushioning and tightening capability for fitting the snowboard boot to a variety of foot/ankle sizes, thereby allowing the boot to fit more wearers with differently-sized anatomy, as is well-known in the art of footwear.  As a result of the modification, the snowboard boot of modified Maravetz includes a fluid-filled chamber (via the substituted-in inflatable bladder) as part of the adjusting element (i.e. strap body would include the fluid-filled chamber).
Regarding claim 22, the modified boot of Maravetz (i.e. Maravetz in view of Lowe, as explained above with respect to claim 21) is disclosed such that the inward-facing portion is in contact with an outer surface of the upper (the inward-facing portion of the modified strap body #22 of Maravetz is in contact with the upper’s outer surface, as shown in Fig. 2 of Maravetz).
Regarding claim 23, the modified boot of Maravetz (i.e. Maravetz in view of Lowe, as explained above with respect to claim 21) is disclosed such that the fluid-filled chamber is disposed at a heel region of the upper (Examiner notes that the term "region" is very broad and merely means "any large, indefinite, and continuous part of a surface or space" (Defn. No. 1 of "Collins English Dictionary – Complete and 
Regarding claim 26, the modified boot of Maravetz (i.e. Maravetz in view of Lowe, as explained above with respect to claim 21) is disclosed such that the adjuster includes a spool operable to payout the first cable when rotated in a first direction and take up the first cable when rotated in an opposite, second direction (Col. 5, Lines 1-11 describe how the tightening element #24 (i.e. cable) can have its slack released  or taken up, wherein a release of slack involves a payout in a first direction and a take-up in the opposite direction of rotating the closure device #26; Abstract and Col. 9, Lines 5-10 of Maravetz describe rotation of the closure device to wind/unwind the cable onto and off of the spool).
Regarding claims 27 and 28, the modified boot of Maravetz (i.e. Maravetz in view of Lowe, as explained above with respect to claim 21) is disclosed such that the first anchor includes a first portion (see annotated Fig. 2 below; Examiner notes that a part of the original image has been magnified to show detail, and a diagram has been provided that demonstrates the location of first, second and third portions of the black outlined anchor in relation to a gray-outlined tightening element (i.e. first cable); there is an arbitrary first “portion” of the anchor #40 identified; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) attached proximate to a bite line of the article of footwear (the identified first portion is “close” to the biteline of the portion (see annotated Fig. 2 below; there is an arbitrary second “portion” of the anchor #40 identified) attached proximate to a throat of the article of footwear (the identified second portion is “close” to the throat of the footwear article, to some degree, so it is proximate thereto), and a third portion (see annotated Fig. 2 below; there is an arbitrary third “portion” of the anchor #40 identified) extending toward a heel region of the upper in a direction away from the first portion and the second portion (claim 27) (see annotated Fig. 2 below; the identified third portion extends away from the identified first and second portions towards an arbitrary heel region of the upper; Examiner notes that the term "region" is very broad and merely means "any large, indefinite, and continuous part of a surface or space" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)), and wherein the first cable is attached to the first anchor at the third portion (claim 28) (see annotated Fig. 2 below, which identifies that the cable is attached to the anchor at the arbitrary third portion).

    PNG
    media_image1.png
    631
    1131
    media_image1.png
    Greyscale


Regarding independent claim 31, Maravetz discloses an article of footwear (snowboard boot #28 (Fig. 2)) comprising: an upper (see unlabeled upper in Fig. 2); a padding element (strap body #22; Fig. 2) including an inward-facing portion opposing the upper and an outward-facing portion disposed on an opposite side of the padding element than the inward-facing portion (Fig. 2 illustrates strap body #22 to have an outward-facing portion and an inward-facing portion disposed on an opposite side than the inward-facing portion; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); an adjuster opposing the outward-facing portion of the padding element (closure device #26 is an adjuster; the closure device has an inward-facing side that is directed towards the outward-facing portion of the strap body #22); 
As noted above, Lowe teaches a snowboard boot that includes padding in the form of inflatable bladders (Col. 3, Lines 30-33 of Lowe) that are selectively inflatable to allow controlled tightening of the boot against the foot of the wearer (Col. 2, Lines 5-9 of Lowe).
As noted above, Maravetz and Lowe teach analogous inventions in the field of padded snowboard boots.  It would have been obvious before the effective filing date of 
Regarding claim 32, the modified boot of Maravetz (i.e. Maravetz in view of Lowe, as explained above with respect to claim 31) is disclosed such that the inward-facing portion is in contact with an outer surface of the upper (the inward-facing portion of the modified strap body #22 of Maravetz is in contact with the upper’s outer surface, as shown in Fig. 2 of Maravetz).
Regarding claim 33, the modified boot of Maravetz (i.e. Maravetz in view of Lowe, as explained above with respect to claim 31) is disclosed such that the fluid-filled chamber is disposed at a heel region of the upper (Examiner notes that the term "region" is very broad and merely means "any large, indefinite, and continuous part of a surface or space" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com); if the boot is divided into a front half as a forefoot “region” and a back half as a “heel region”, then the strap body #22 (i.e. fluid-filled chamber, as modified) is disposed at the arbitrary heel region).
Regarding claim 36, the modified boot of Maravetz (i.e. Maravetz in view of Lowe, as explained above with respect to claim 31) is disclosed such that the adjuster 
Regarding claims 37 and 38, the modified boot of Maravetz (i.e. Maravetz in view of Lowe, as explained above with respect to claim 31) is disclosed such that the first end is attached to a first anchor (anchor #40 shown in Fig. 2 is a first anchor) including a first portion (see annotated Fig. 2 below; Examiner notes that a part of the original image has been magnified to show detail, and a diagram has been provided that demonstrates the location of first, second and third portions of the black outlined anchor in relation to a gray-outlined tightening element (i.e. first cable); there is an arbitrary first “portion” of the anchor #40 identified; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) attached proximate to a bite line of the article of footwear (the identified first portion is “close” to the biteline of the footwear article, to some degree, so it is proximate thereto; Examiner notes that the term "proximate" is very broad and merely means "close; very near". (Defn. No. 2 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com); Examiner notes that all components of the footwear are at least proximate one another to some portion (see annotated Fig. 2 below; there is an arbitrary second “portion” of the anchor #40 identified) attached proximate to a throat of the article of footwear (the identified second portion is “close” to the throat of the footwear article, to some degree, so it is proximate thereto), and a third portion (see annotated Fig. 2 below; there is an arbitrary third “portion” of the anchor #40 identified) extending toward a heel region of the upper in a direction away from the first portion and the second portion (claim 37) (see annotated Fig. 2 below; the identified third portion extends away from the identified first and second portions towards an arbitrary heel region of the upper; Examiner notes that the term "region" is very broad and merely means "any large, indefinite, and continuous part of a surface or space" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)), wherein the first cable is attached to the first anchor at the third portion (claim 38) (see annotated Fig. 2 below, which identifies that the cable is attached to the anchor at the arbitrary third portion).

    PNG
    media_image1.png
    631
    1131
    media_image1.png
    Greyscale

Regarding claims 29 and 39, the modified boot of Maravetz (i.e. Maravetz in view of Lowe, as explained above with respect to claims 21 and 31, respectively) fails to show a second tightening element/cable (24) in the embodiment shown in Figs. 1 and 2.  However, Maravetz discloses that in regard to the embodiment shown in Figs. 1-2, the single tightening element/cable (24) can be replaced with a plurality of tightening elements/cables (24) and the plurality of tightening elements/cables (24) can be attached to a single common closure device/adjuster (26) (Col. 9, Lines 14-24 of Maravetz).  Maravetz discloses that the footwear includes a pair of anchors (first anchor 40, second anchor 40) for mounting the loop ends (34, 36) of the tightening element/cable (24) to the boot (Col. 4, Lines 9-21 and Figs. 1 and 2 of Maravetz).  Maravetz discloses that the adjuster (26) is operable to selectively shorten the effective length of the cable (24) which would compress the fluid-filled chamber between the adjuster and the upper of the modified Maravetz invention (Col. 4, Lines 5-
Regarding claims 30 and 40, the modified boot of Maravetz (i.e. Maravetz in view of Lowe, as explained above with respect to claims 21, 29, 31 and 39) shows in Fig. 2 that a single cable (24) includes a portion that extends along a lateral side of the upper and another portion that extends along a medial side (opposite side of the boot from the lateral side, the lateral side of the boot is clearly shown in Fig. 2) of the upper.  The modified Maravetz invention includes 2 cables (24, 24) wherein a first cable (24) would extend along one of a medial side of the upper and a lateral side of the upper and the .
Claims 29, 30, 39, and 40 (claims 39 and 40 as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Maravetz in view of Lowe as applied to (claim 21, regarding claims 29 and 30; claim 31, regarding claims 39 and 40) above, and further in view of Baggio (US 4,433,456).
In the event that it is argued that Maravetz fails to sufficiently disclose the use of 2 cables in which one cable extends from the adjuster to a first anchor and a second cable extends from the adjuster to a second anchor (see the 35 U.S.C. 103 rejections of claims 29 and 39, as detailed above with respect to Maravetz in view of Lowe), Examiner cites the ‘456 patent to Baggio.
First, it is noted that Maravetz discloses that closure devices in tightening systems are well known and lists the closure device of Baggio (US 4,433,456) as an example (Col. 4, Lines 35-49 of Maravetz).  Maravetz also indicates that the invention is not limited to the tightening element (26) (Col. 4, Lines 49-55 of Maravetz).
Second, Baggio shows in Figs. 1-6 an adjuster that includes two cables (8) in which one cable (8) extends from the adjuster to a first anchor (15) located on portion (71) of the cuff and a second cable (8) extends from the adjuster to a second anchor (15) located on portion (71) of the cuff (Col. 2, Lines 46-51, Col. 3, Lines 43-47, and Figs. 1, 4 and 6 of Baggio).  Baggio also discloses that the adjuster selectively shortens an effective length of cables (8) (Col. 3, Line 48 through Col. 4, Line 4 of Baggio).  Baggio further discloses that the adjuster can use a single cable (Col. 2, Lines 52-59 of Baggio).

Regarding claims 30 and 40, the modified boot of Maravetz (i.e. Maravetz in view of Lowe and Baggio, as explained above with respect to claims 21, 29, 31 and 39) shows in Fig. 2 that a single cable (24) includes a portion that extends along a lateral side of the upper and another portion that extends along a medial side (opposite side of the boot from the lateral side, the lateral side of the boot is clearly shown in Fig. 2) of the upper.  The modified Maravetz invention includes 2 cables (24, 24) wherein a first cable (24) would extend along one of a medial side of the upper and a lateral side of the upper and the second cable (24) would extend along the other of the medial side of the upper and the lateral side of the upper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2014/0182167 teaches an adjustable bladder in a sole (analogous to elected Species Q); USPN 4,676,011 teaches a Y-shaped support, similar to anchor of present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMESON D COLLIER/Primary Examiner, Art Unit 3732